OPINION — AG — ** VACANCIES IN THE FREE FAIR BOARD ** (1) FUNDS OF A COUNTY FREE FAIR BOARD OPERATING UNDER THE PRIVISIONS OF 2 O.S.H. 104(A) THRU 2 O.S.H. 104(M) ARE NOT SUBJECT TO THE PROVISIONS OF 19 O.S.H. 682 AND THUS ARE NOT REQUIRED TO BE DEPOSITED WITH THE OFFICIAL COUNTY DEPOSITORY (COUNTY TREASURER) (2) THE VACANCY ON A FREE FAIR BOARD SHOULD BE FILLED BY OPINION NO. JULY 21, 1942 — SHIVE (" MEMBERS OF A FREE FAIR BOARD SHOULD BE CLASSED AS COUNTY OFFICERS WITHIN THE MEANING OF 51 O.S.H. 10 AND VACANCIES EXISTING UPON SAID BOARD SHOULD FILLED BY APPOINTMENT BY THE BOARD OF COUNTY COMMISSIONERS, WHICH APPOINTING AUTHORITY SHALL ALSO DETERMINE THE EXISTENCE OF SUCH VACANCIES) CITE: 2 O.S.H. 104(E), 2 O.S.H. 104(H), 2 O.S.H. 104(I) (J. H. JOHNSON)